IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-79,189-01 and WR-79,189-02 


In re STATE OF TEXAS ex rel. CRAIG WATKINS, Relator





ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
AND WRIT OF PROHIBITION AND MOTION FOR TEMPORARY STAY IN
PROCEEDINGS FROM CAUSE NOS. F11-00180-Q; F11-00181-Q; F11-00182-Q;
F11-00183-Q; AND F11-00191-Q, ALBERT G. HILL, III, DEFENDANT,
IN THE 204TH JUDICIAL DISTRICT COURT
DALLAS COUNTY


Per Curiam.  Meyers, J., would grant the motion for stay.

O R D E R


	We have before us a motion for leave to file an application for a writ of mandamus
and a writ of prohibition, an application for a writ of mandamus and a writ of prohibition,
and a motion for a temporary stay in the proceedings below.
	The Court denies the motion for a temporary stay.
	IT IS SO ORDERED THIS THE 6th DAY OF MARCH, 2013.
Do Not Publish